No writ of habeas corpus was ever issued herein. An application for such a writ was filed and the order made by the presiding judge releasing relator on bail pending a decision by the court whether a writ would be issued or not. The writ was refused upon the mistaken ground that the order for discharge on bail was made after the commitment was in the hands of the sheriff. This fact was gathered from the pencil memorandum granting the order written on the application. The order was in fact made at a time when the sheriff had no commitment for the relator in his hands, and was holding him under a verbal order of the trial judge, for which reason we were in error in *Page 363 
refusing the writ, which error we now correct by setting aside the order refusing it and granting the writ of habeas corpus.
The judgment was rendered March 9th and a memorandum made of it. It purports, as written, to have been rendered March 9th, though it appears aliunde that it was not physically transcribed on the minutes until the 11th of March. We do not understand that there was any question of the entry of the judgment nunc pro tunc involved. We are of opinion that the order made by this court did not suspend the power of the trial court to have written on its minutes the judgment it had rendered. The order was an obstacle to any interference with the liberty of the relator by virtue of the judgment, or any process issued thereunder pending the disposition of the matter in this court, and if this court on the hearing had determined that the facts did not authorize the rendition of the judgment, the relator could not be held upon any subsequent process issued thereon. This court having determined that the facts did authorize the rendition of the judgment, and it having been entered in the record, and the discharge of relator being upon the ground that at the time the order of this court was made there was no judgment entered or process issued authorizing his detention, its present order discharging him is no impediment to the subsequent enforcement of the judgment of the District Court by proper process.
The application for writ of habeas corpus is granted and the relator is ordered discharged.
Relator discharged.